Citation Nr: 1708950	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot condition. 


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to December 1976.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to present testimony at a video conference hearing before a Veterans Law Judge in February 2017.  However, the Veteran failed to report to the hearing.  As the record does not contain a request to reschedule the hearing, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In March 2011 the Veteran requested that his claim be processed as soon as possible due to financial hardship.  The Board interprets this as a motion to advance his case on the docket.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. §20.900 (c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Veteran does not meet the requisite 75 year age requirement.  The medical evidence also fails to demonstrate an illness that is so serious or grave in nature that advancement is warranted.  The evidence submitted by the Veteran (past due utility bills in his mother's name, and his statement that he owes VA several thousands in medical bills) fails to reflect the severe financial distress that would necessitate considering the Veteran's claim before other Veterans' claims, such as evidence of foreclosure, eviction proceedings, or bankruptcy.  For this reason, his motion is denied.

The issues of entitlement to service connection for rheumatoid arthritis, cervical spine degenerative disc disease, anxiety, dizziness, and hand and wrist disabilities; entitlement to compensation under 38 U.S.C.A. § 1151 for seizures, headaches, and depression; and a request to reopen a previously denied claim for service connection for a back disability were raised by the Veteran in a January 2013 VA Form 9.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  Mild pes planus was recorded upon entrance to service and did not undergo a chronic or permanent worsening during service.  

2.  Bilateral hallux valgus and hammertoes were not shown in service or for many years thereafter, and are not related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition, to include pes planus, hallux valgus, and hammertoes have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159 (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  In this case, compliant VCAA notice was provided by a letter dated in December 2009. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service VA treatment records.  

The Veteran has not been afforded a VA medical examination in conjunction with his claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reflects current complaints of foot pain, and diagnoses of bilateral mild hallux valgus and hammertoes.  These disorders were not noted in service, and there is no evidence of any treatment, diagnosis or complaints related to the Veteran's feet in service, or for many years thereafter.  The evidence does not otherwise indicate that these foot disabilities may be associated with service and the Veteran is not service-connected for any other disability.  With respect to pes planus, this was noted upon entrance, but service treatment records are devoid of any reference to treatment, diagnosis or complaints related to the Veteran's feet in service, or for many years thereafter.  Moreover, the Veteran has not met his threshold burden of establishing a worsening of pes planus during service.  Accordingly, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2015) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

II. ANALYSIS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (2016).

Generally, in order to establish service connection there must be medical evidence or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996). (Holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Service treatment records show that during an enlistment medical examination in September 1975, a clinician noted a specific abnormality of the Veteran's feet and diagnosed mild pes planus, not considered disqualifying.  

The Board finds that this evidence establishes that pes planus was "noted" upon entry into service, although apparently it was not symptomatic at the time - which is supported by the Veteran's statement of being in "good" health.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

In this case, the clinical evidence does not show an increase in symptoms related to pes planus during service to establish the presumption of aggravation.  Other than the entrance examination report, service treatment records are negative for findings of pes planus or any foot pain or foot problems in service.  Additionally, during his separation medical examination in October 1976, a clinician noted that the Veteran had normal feet findings.  On the accompanying Report of Medical history, the Veteran reported that he was in "excellent" health and denied any foot trouble.  Furthermore, the Veteran has reported that 'foot problems' began in December 1990, which is many years after service.  (See Veterans Application for Compensation or Pension dated in October 2010).  

The evidence subsequent to service also fails to show an increase in the severity of pes planus in service.  Post-service VA treatment records show current complaints of non-specific foot pain, but do not reflect any treatment, findings or even diagnosis of pes planus.  During a clinical evaluation in October 2010 for complaints of pain in his back, bilateral shoulders, hands, and feet - the Veteran reported that he fell in service during the 1970s.  However, there was no specific mention of an injury to the Veteran's feet in that fall, and the Veteran has not otherwise reported any specific foot injury that may have resulted in a worsening of his pes planus in service.  

Based on the evidence, the Board finds that the Veteran has not satisfied his burden to prove the second element of Shedden by showing aggravation of a pre-existing disease.  As the Veteran has not met his evidentiary burden under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, the presumption of soundness does not attach regarding pes planus, and pre-existing pes planus was not aggravated in service.  As such, service connection for pes planus is not warranted.

With respect to other foot conditions, the Board notes that in March 2012, a VA clinician diagnosed the Veteran with bilateral mild hallux valgus and hammertoes.  The record does not, however, support in-service incurrence of these particular foot disorders.  

Service treatment records do not reflect any general complaints or findings (with the exception of mild pes planus noted at entrance) related to the Veteran's feet and there are no clinical findings or complaints related to hallux valgus and hammertoes specifically.  The Veteran's October 1976 separation medical examination showed no feet abnormalities.  

There is no competent evidence which relates the Veteran's hallux valgus and hammertoes to any aspect of active service.  

The evidence reflects that these conditions were diagnosed several years post-service and the Veteran has reported that his foot problems did not start until many years following active service.  The only evidence that the Veteran's current foot conditions are related to his military service is his own conclusory generalized lay statements, which are unsupported by the record.  To the extent that the Veteran asserts his current foot conditions are etiologically related to service, he is not competent to do so.  This is considered to be a complex medical question for which medical expertise or training is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456(2007) ( a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but a claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran may be competent to identify the presence of hammer toes or a bunion (hallux valgus); he does not possess the training and expertise to identify their etiology.  In the absence of competent evidence linking hallux valgus and hammertoes to service, service connection is not warranted.

On the basis of the foregoing, the criteria for establishing service connection for a bilateral foot condition, to include pes planus, bilateral mild hallux valgus and hammertoes have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral foot condition is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


